      Case 2:21-cv-00226-MO       Document 14     Filed 04/09/21   Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON

ADAM COREY WILLIAMS,
                                                         Case No. 2:21-00226-MO
                 Plaintiff,
                                                        ORDER TO DISMISS
     v.

DOCTOR ROBERTS, et al.,

                 Defendants.

MOSMAN, District Judge.

     Plaintiff moves to voluntarily dismiss this prisoner civil

rights case on the basis that his imminent release will moot the

action.    Plaintiff’s     Motion        is   granted,     and     this    case      is

dismissed without prejudice.

     Plaintiff    also     asks    the    Court    to    release    him    from     the

obligation to pay the $350.00 filing fee for this case. Because

the collection of the filing fee from incarcerated persons is

mandated   by   statute,    this     request      is    denied.    See    28     U.S.C.

§ 1915(b)(1).



     1 - ORDER TO DISMISS
         Case 2:21-cv-00226-MO      Document 14    Filed 04/09/21    Page 2 of 2




       Finally,         Plaintiff   asks     the   Court      to    return     original

documents he provided upon filing this case, and agrees to pay

the    cost    to    return   those     documents.     While       the   Court     cannot

return     the      exact   documents      Plaintiff    submitted,       the     Clerk’s

Office can provide him with copies of those documents should he

pay the copy costs associated with that request in advance.

Plaintiff        must    coordinate     that    request       through    the     Clerk’s

Office.

                                      CONCLUSION

       Plaintiff’s Motion to Voluntarily Dismiss (#11) is granted.

The    Court     therefore     dismisses       this    case    without       prejudice.

Plaintiff’s request for relief from the statutory filing fee is

denied, and his request for copies should be directed to the

Clerk’s Office.

       IT IS SO ORDERED.


      4/9/2021
        DATE                             Michael W. Mosman
                                         United States District Judge




         2 - ORDER TO DISMISS
